Citation Nr: 0735482	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-25 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for chronic intermittent pelvic 
pain.  


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1996 to 
January 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran submitted additional evidence in October 2005, 
along with a waiver of RO consideration.  


FINDINGS OF FACT

1.  In a January 2001 rating decision, the RO denied a claim 
of service connection for chronic intermittent pelvic pain.  
Although notified of the denial that same month, the veteran 
did not appeal the decision and it became final.

2.  Relevant service medical records have been associated 
with the claims file subsequent to the January 2001 rating 
decision.

3.  The competent evidence does not demonstrate that a 
current pelvic disability is causally related to active 
service.  


CONCLUSIONS OF LAW

1.  A January 2001 rating decision, which denied the 
veteran's claim of service connection for chronic 
intermittent pelvic pain, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 20.200 (2007).

2.  The requirements to reopen a claim of entitlement to 
service connection for chronic intermittent pelvic pain have 
been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156(c), 3.159 
(2007).

3.  Chronic intermittent pelvic pain was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate her 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in her possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Specific to requests to reopen, a claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the veteran in January 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  In any event, because the instant 
decision reopens the claim, any notice deficiency regarding 
Kent is harmless error. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received VA treatment 
records, dated from January 2001 to March 2005.  The veteran 
also submitted private treatment record dated from December 
2001 to August 2002.  She was afforded VA medical 
examinations in May 2003 March 2004.  Significantly, the 
veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background & Analysis

The veteran's original claim of entitlement to service 
connection for chronic intermittent pelvic pain was received 
by the RO in February 2000.  In a January 2001 rating 
decision, the RO denied service connection for chronic 
intermittent pelvic pain, having determined that the evidence 
received in connection with the claim failed to show a 
currently diagnosed clinical disability for which 
compensation was payable.  Although notified of the denial 
that same month, the veteran did not appeal the decision and 
it became final.

Based on the procedural history outlined above, the question 
for consideration is whether new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for chronic intermittent pelvic pain.  

The Board acknowledges that the May 2004 rating decision on 
appeal reopened the veteran's claim.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed her claim in November 2003, after this 
date, the new version of the law is applicable in this case.  
Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Notwithstanding the provisions of 38 C.F.R. § 3.156(a), if 
relevant official service department records that existed and 
had not been associated with the claims folder when VA first 
decided a claim are received after the decision is issued, VA 
will reconsider the claim.  See 38 C.F.R. § 3.156(c).  

In the present case, the evidence of record at the time of 
the last final January 2001 rating decision included service 
medical records dated from May 1995 until November 1999.  
However, records of an in-service laparoscopy performed in 
February 1999 were not physically in the claims file at that 
time.  Such records were associated with the claims file 
subsequent to the January 2001 rating decision, as indicated 
by a notation from the RO on such records.  Moreover, such 
records are relevant to the veteran's pelvic claim.  
Therefore, pursuant to 38 C.F.R. § 3.156(c), the claim must 
be reopened and considered on the merits.  

Because the RO considered the merits of the underlying 
service connection claim in the May 2004 rating on appeal, 
the Board may proceed with appellate review at this time 
without prejudicing the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

The Board will now consider whether the veteran is entitled 
to service connection for chronic intermittent pelvic pain.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, private medical records dated in March 2002 show that 
the veteran underwent exploratory laparoscopy at that time.  
The impression was pelvic pain and pelvic adhesions.  VA 
examinations May 2003 and March 2004 contain diagnoses of 
chronic lower abdominal pelvic pain and chronic pelvic pain, 
respectively.  In this regard, it is noted that pain alone 
cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, VA 
medical records dated in February 2005 reflect diagnoses of 
left lower quadrant pain, cervicitis, and uterine fibroid.  

Resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence detailed above can be construed 
so as to allow for a finding of current disability.  However, 
a grant of service connection is still not possible here.  
Indeed, the claims file does not contain competent evidence 
to show that a current pelvic disability is causally related 
to active service.  In fact, the VA examiner in March 2004 
reached the opposite conclusion.  Specifically, the examiner 
stated that the veteran's chronic bilateral pelvic pain was 
not related to a gynecological condition, nor to the pelvic 
adhesions that were found at the time of her surgeries.  He 
reasoned that if the pain was due to pelvic adhesive disease, 
it should not be worse after menses, as the veteran described 
it, nor would the adhesions have any relationship to post 
coital bleeding.  He further stated that the veteran's 
salpingectomy was performed to alleviate the veteran's 
chronic pelvic pain; i.e., it did not cause it, but this 
surgery failed to relieve it.  The examiner opined that the 
veteran's chronic pelvic pain could possibly be 
musculoskeletal in nature.

Because his opinion was based on the evidence of record and 
was provided after a physical examination of the veteran, it 
is found to be highly probative.  No other competent evidence 
refutes that opinion.  The veteran herself believes that her 
current pelvic problems are causally related to active 
service, but she has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).



In conclusion, the evidence of record fails to establish that 
any current pelvic disability was incurred in service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for chronic 
intermittent pelvic pain is reopened, and to this extent the 
appeal is granted.

Service connection for chronic intermittent pelvic pain is 
denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


